DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 8 July 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.

Response to Amendment
Receipt is acknowledged of an amendment filed 8 July 2022, which has been placed of record and entered in the file.  
Status of the claims:
Claims 1-8 are pending.
Claims 9-20 are cancelled.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.

Allowable Subject Matter
Claims 1-8 are allowed.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claims are not taught or suggested by the prior art:
“an authentication key movably supported by said retainer body, wherein said authentication key is movable between an actuation position when said retainer body is removably attached to the staple cartridge and a retracted position when said retainer body is detached from the staple cartridge, and wherein when said authentication key is in said actuation position and said cartridge assembly is seated in the surgical stapling device, said authentication key defeats the lockout of the surgical stapling device and when said retainer body is thereafter detached from the staple cartridge, said authentication key is automatically retracted to said retracted position”.  
Schwemberger et al. (US Pat. Publ. No. 2005/0139629) disclose a retainer 160 (figs. 10-12, [0064]) for use with a staple cartridge 120 (fig. 7, [0063]) configured for use with a surgical stapling device comprising a lockout (180, lockout lever 181, post 188, driver 131, fig. 31, [0043], [0058]) for preventing operation of the surgical device, comprising a retainer body (figs. 10-12) removably mounted to the staple cartridge to form a cartridge assembly (fig. 7), and an authentication key (disengagement tab 165, figs. 25 and 26, [0064]) movably supported by the retainer body via the spring arm 162 (fig. 12, [0064]) between an actuation position (fig. 26) and a retracted position (fig. 25), such that when retainer body is detached from the staple cartridge, the authentication key is automatically retracted to the retracted position ([0082], figs. 28 and 29).  
Aronhalt et al. (US Pat. No. 9,386,984) disclose a retainer 2600 (fig. 168, [555]) for use with a staple cartridge 2650 ([555], fig. 169) configured for use with a surgical stapling device comprising a lockout 9240 (fig. 29, [416]) for preventing operation of the surgical device, comprising a retainer body 2606 (fig. 168, [556]) removably mounted to the staple cartridge to form a cartridge assembly, and an  authentication key (movable cam portions 2626, fig. 169, [555]) movably supported by the retainer body via the necks 2624 (fig. 168, [556]) between an actuation position (fig. 172) and a retracted position (fig. 170), such that when the retainer body is detached from the staple cartridge, the authentication key is automatically retracted to the retracted position ([555], [556], [557]). 
Wixey (US Pat. Publ. No. US 2018/0317916) disclose a retainer 116 (fig. 3, [0044]) for use with a staple cartridge configured for use with a surgical stapling device, comprising a retainer body that is removably mounted to the staple cartridge ([0039]).
Weaner et al. (WO 2018/118406) disclose a surgical stapling device including a lockout system 1650 (fig. 10) that is defeated by the unlocking feature 1126 of the sled 1120 of the staple cartridge. 
Swayze et al. (US Pat. Publ. No. 2017/0209145) disclose a retainer 6160 for use with a staple cartridge configured for use with a surgical stapling device, comprising a retainer body including a magnet 6162 for identifying cartridges of different types (fig. 112).  
Cappola et al. (US Pat. Publ. No. 2016/0249929) disclose a retainer/shipping wedge 300 with a raised portion 306 configured to prevent approximation of the cartridge assembly towards the anvil assembly (fig. 29).
Huitema et al. (US Pat. Publ. No. 2015/0297233) disclose a retainer/cartridge cover 7250 fixed to a cartridge body (fig. 64). 
Leimbach et al. (US Pat. No. 9,078,653) disclose a surgical stapling device including a staple cartridge having release members 320 for defeating a lockout 250 (fig. 6).
Hessler et al. (US Pat. Publ. No. 2014/0252065) disclose a shipping wedge 60 with tabs 83 for removably attaching to the staple cartridge (fig. 1).
Rethy et al. (US Pat. No. 7,334,717) disclose a shipping wedge 30 having a post 30b and an abutment 30a for preventing actuation of the stapler while the shipping wedge is fixed to the staple cartridge (fig. 2).
The difference between the Schwemberger et al. reference, or a combination of the Schwemberger et al., Aronhalt et al., Wixey , Weaner et al., Swayze et al., Cappola et al., Huitema et al., Leimbach et al., Hessler et al., and Rethy et al. references, and the claimed subject matter is that Schwemberger et al. or a combination of the Schwemberger et al., Aronhalt et al., Wixey , Weaner et al., Swayze et al., Cappola et al., Huitema et al., Leimbach et al., Hessler et al., and Rethy et al. references do not disclose or teach “an authentication key movably supported by said retainer body, wherein said authentication key is movable between an actuation position when said retainer body is removably attached to the staple cartridge and a retracted position when said retainer body is detached from the staple cartridge, and wherein when said authentication key is in said actuation position and said cartridge assembly is seated in the surgical stapling device, said authentication key defeats the lockout of the surgical stapling device and when said retainer body is thereafter detached from the staple cartridge, said authentication key is automatically retracted to said retracted position”.
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Schwemberger et al. device to include an authentication key that when in the actuation position defeats the lockout of the surgical stapling device and when the retainer body is thereafter detached from the staple cartridge, the authentication key is automatically retracted to the retracted position, because Schwemberger et al. disclose that the lockout is defeated by the post 188 positioned on the driver 131 of the cartridge, and the authentication key unlocks the retainer from the staple cartridge.  
The difference between the claimed subject matter and Schwemberger et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Schwemberger et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Schwemberger et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 July 2022